The opinion of the Court was delivered by
Black, J.
Where there have been mutual accounts between two persons within six years, the statute of limitations does not apply to any part of either account.
It makes no difference that both accounts were kept by one of the parties. It is, perhaps, doubtful whether it is necessary that the accounts should be kept in writing at all.
When one has an account against another, the whole or a part of which is older than six years, he cannot take it all out of the statute by merely entering a credit. The credit, to have that effect, must be authenticated and proved to have been intended as a payment on the account.
This was a suit for a balance on book account. The plaintiff’s book showed several credits within six years, and it was proved, moreover, that the items of credit were delivered on account, and credited agreeably to the defendant’s request. The parties must settle as if the statute of limitations had never been passed.
Judgment reversed and venire facias de novo awarded.